Lake, J.
In this case two questions are presented for our decision. The first concerns the land road tax of one dollar upon each forty-acre tract, without regard to value, levied by the county commissioners for the year 1875, pursuant to the requirements of the statutes then in force; and the second, certain taxes levied by them upon- their own motion to discharge the bonded indebtedness of school districts within the county as it should fall due.
As to the road tax, the plaintiff contends that, although legally imposed, it was rendered invalid and uncollectible by force alone of our present constitution, *509which requires all taxes upon property to be levied according to its valuation. The constitution went into operation on the first day of November, 1875, after said taxes were levied, and before they became delinquent. The precise question raised upon this road tax was decided in the case of B. & M. R. R. Co. v. York County, 7 Neb., 487, where it is held that the tax having been levied before the constitution took effect, its provisions as to the mode or basis of levy did not apply. The decision in that case furnishes a guide for us in this, and we must hold that the collection of said road tax cannot be enjoined.
As to the levy for district school bond purposes, it appears, as before stated, that the commissioners made it on their own motion, and without its having been voted or “ reported by said school district boards or either of them.” It is contended on the part of the plaintiff that, without the affirmative action of the proper district in ordering a levy to meet its bonded indebtedness, the county commissioners were powerless to make one. On the other hand this independent action of the commissioners is sought to be upheld by the act of February. 25th, 1875, entitled: “An act to amend ‘An act to provide for the registration of precinct or township and school district bonds.’ ” Laws 1875, p. 185. The only change of the former statute sought by this amendment is embodied in these words: “It shall be the duty of the board of county commissioners in each county to levy annually upon all the taxable property in each precinct or township and school district in such' county a tax sufficient to pay the • interest ’ accruing upon any bonds issued by such precinct, township, or school district, and to provide a sinking fund fo-r the final redemption of the same; such levy to be made with the annual levy of the county, and the taxes collected with other taxes, *510and when collected shall be and remain in the hands of the county treasurer a specific fund for the payment of the interest upon such bonds, and for the final payment of the same at maturity.”
Now the original act, conforming strictly to its title, provides merely what steps shall be taken for the registration of these bonds by the county clerk, upon facts to be reported to him by the proper precinct or school district officers. (Gen. Stat., 883.) The first section makes it the duty of these local officers, “ after first having filed for record with the county clerk the question of» submission, return of votes for and against, notice and proof of publication,” under which the particular bonds were issued, to report them for registry t'o that officer. Section two requires the county clerk to “ record in a book prepared for that purpose the question of submission, notice, and proof of publication, return of votes for and against,” as reported to him by the local officers. Section three directs the clerk as to the particular entries to be made in his registry of the bonds. The only other provision of this act, except as to its taking effect, is the fourth section, which requires the local officers of precincts and school districts to report to the county clerk, for registry, bonds issued before its passage, but not already paid: From this brief statement of its substance it will be seen that the original act, in all of its provisions, is confined strictly to the one object indicated by its title, viz.: “ the registration of precinct or township and school district bonds.” Not a word is found, either in the title or the body of the act, concerning their payments, for which, indeed, there was already ample provision in other acts of the legislature. Not only was no attempt made in the original act to go beyond the limits set in its title, but the legislature could not rightfully have done so, in view of the constitutional *511inhibition that “No bill shall contain more than one subject, which shall be clearly expressed in its title.” Constitution of 1867, Art. U., Sec. 19.
The title to the act in question is very restrictive, much more so than was necessary; but the legislature, having thus set bounds for themselves, they could not lawfully overstep them. No one will for a moment contend that the raising of money by taxation to meet a bonded indebtedness has the least necessary connection with the subject of bond registration. Doubtless a title might have been framed of so broad a scope as to have included both of these matters as means for securing a desired result. Here, however, we have registration of certain bonds as the ulterior — in fact the only expressed — object to be accomplished. Now while registration might very properly be made a step in providing for the payment of bonds, it is very clear that taxation cannot possibly be a step toward, nor incident to, their registration. And we may add further, that the title of this amendatory act is no broader, nor could it properly be, than that of the original. Ostensibly they cover precisely the same ground. Therefore, whatever might have been enacted under the title of the former statute, and nothing beyond it, could rightly be included in the amendatory act. And this being so, it follows that the clause above quoted of February 25,1875, having no-relation to the matter of registration, cannot be regarded as an amendment of the act of 1878, but rather as an ingraftment upon it, under the guise of an amendment, of a new and'entirely foreign subject,.which the constitution did not permit. In deciding upon the validity of the school-bond tax this amendatory act therefore must be laid aside, and the authority of the county commissioners to levy such a fax sought for elsewhere.
*512By sec. 32 of the general school law it is provided that the qualified voters of a school district, “ when assembled at any annual or special meeting, may from time to time impose such tax as may be necessary, * * * to pay and discharge any debts or liabilities of the district lawfully incurred.” (Gen. Stat., 966.) And in case of a failure of the district thus to determine the amount of the tax to be levied, sec. 34 imposes that duty upon the district school bo'ard, who are also required, by section 55 of the same act, to report the tax so determined upon to the county clerk, “ to be levied on the taxable property of the district.” (Gen. Stat., 970.) At the time of making the levy in question these several provisions governed, and they provided the only basis on which it could have been legally made. It was for the district itself, either by a vote of its electors when lawfully assembled, or, in default of this, by a resolution of its school board, to ascertain and fix the amount required;' and unless such action were first taken and made known to the county commissioners they were entirely without authority to act in the matter.
The judgment of the district court, having been in conformity with these views, is affirmed.
Judgment affirmed.